Exhibit 16.1 GZTY CPA GROUP, LLC February 28, 2013 Securities and Exchange Commission Washington, D.C. 20549 Commissioners: We have read the Company’s disclosure set forth in Item 4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated February 28, 2013 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ GZTY CPA GROUP LLC GZTY CPA GROUP LLC Metuchen, NJ 08840 52 Bridge Street Metuchen, NJ 08840 732.662.3504 (Fax) cpa@gztycpa.com
